J-S25028-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
HUI XU                                     :
                                           :
                      Appellant            :   No. 1506 WDA 2021

            Appeal from the PCRA Order Entered November 19, 2021
   In the Court of Common Pleas of Westmoreland County Criminal Division at
                       No(s): CP-65-CR-0001572-2019


BEFORE: BENDER, P.J.E., DUBOW, J., and KING, J.

MEMORANDUM BY DUBOW, J.:                           FILED: AUGUST 22, 2022

      Appellant, Hui Xu, appeals from the November 19, 2021 Order entered

in the Westmoreland County Court of Common Pleas dismissing her first

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-46.        Appellant challenges the PCRA court’s conclusion that she is

ineligible for relief because she is no longer serving a sentence. After careful

review, we affirm.

      The relevant facts and procedural history are as follows. On April 18,

2019, the Commonwealth charged Appellant, a Chinese national, with two

counts each of Corrupt Organizations, Dealing in the Proceeds of Illegal

Activity, and Trafficking in Individuals, and one count each of Promoting

Prostitution and Criminal Conspiracy, arising from her ownership of four

massage parlors to which she transported women for the purpose of

engaging in prostitution.
J-S25028-22



      On December 12, 2019, with the aid of a Cantonese translator and

upon advice of her counsel, Appellant entered into a negotiated guilty plea to

two counts of Trafficking and one count each of Promoting Prostitution and

Criminal Conspiracy.    That same day, the trial court sentenced Appellant

pursuant to her plea to three concurrent terms of one year less one day to

two years less two days incarceration in county jail.      The court awarded

Appellant 260 days’ credit for time served.        Appellant did not seek to

withdraw her guilty plea at any time or file a post-sentence motion or direct

appeal from her judgment of sentence.

      On July 16, 2020, Appellant filed the instant counselled PCRA petition

asserting that her plea counsel, Anastasia Williams, Esquire, had rendered

ineffective assistance of counsel by failing to advise Appellant that her guilty

plea would likely result in her deportation. Petition, 7/16/20, at ¶ 15. She

also claimed that she entered her guilty plea unintelligently, was without the

aid of an interpreter when consulting with Attorney Williams, did not have

the aid of an interpreter when reviewing the Westmoreland County Guilty

Plea Petition, and did not complete the guilty plea petition that would have

advised her of the possibility that a guilty plea may be grounds for

deportation. Id.

      Appellant completed her sentence on March 18, 2021.

      On April 28, 2021, the PCRA court entered an order directing the

Westmoreland County court administrator to schedule a hearing on

Appellant’s PCRA petition.   The order noted that “delays in scheduling [a]

                                     -2-
J-S25028-22



PCRA hearing have occurred due to COVID restrictions, lack of access to a

Chinese translator, and [Appellant’s] recent apprehension by ICS.”      Order,

4/28/21, at ¶ 4.

       Appellant’s PCRA hearing took place on July 15, 2021.1 Following its

consideration of the testimony elicited at the hearing and the parties’ briefs,

the PCRA court denied Appellant’s petition. The PCRA court concluded that,

because Appellant was no longer serving her judgment of sentence, she was

ineligible for relief under the PCRA and had not established that the delay in

adjudicating her petition had deprived her of due process.

       This appeal followed. Appellant complied with the court’s order to file

a Pa.R.A.P. 1925(b) statement. The PCRA court filed a memorandum in lieu

of a Rule 1925(a) opinion referring this Court to the reasons provided in its

November 19, 2021 Order and Opinion in support of dismissal.

       Appellant raises the following two issues for our review:

       1. [Whether] the [PCRA c]ourt erred in determining that []
          Appellant was not entitled to [PCRA] relief because she “was
          no longer in custody?” The delay in the PCRA’s adjudication
          was unreasonable and deprived [Appellant] of her
          constitutional right to due process.
____________________________________________


1 At the hearing, the Commonwealth presented the testimony of, inter alia,
Attorney Williams. In sum, Attorney Williams testified that an interpreter
was present every time she interacted with Appellant, that she had “spent
extensive time” reviewing Appellant’s rights concerning the guilty plea as
well as her trial and appellate rights, and that she suggested “several times”
that Appellant contact an immigration attorney for advice regarding the
potential immigration consequences of a guilty plea.         N.T. PCRA Hr’g,
7/15/21, at 22, 26-27.



                                           -3-
J-S25028-22


      2. Whether [t]rial [c]ounsel, Anastasia Williams[,] was
         ineffective by not engaging an interpreter fluent in Chinese
         during her discussion with [] Appellant, who did not
         understand English, when discussing the consequences of
         entering pleas of guilty, her “actual innocence,” and including
         but not limited to the direct ramifications of her being
         deported to her native China to the criminal charges which
         caused said pleas to be unknowingly, unwillingly, un-
         intelligently[,] and unlawfully induced which so undermined
         the truth-finding process that no reliable adjudication of guilt
         could have taken place[?]

Appellant’s Brief at 4 (reordered for ease of disposition).

      We review an order denying a petition for collateral relief to determine

whether the PCRA court’s decision is supported by the evidence of record

and free of legal error. Commonwealth v. Jarosz, 152 A.3d 344, 350 (Pa.

Super. 2016) (citing Commonwealth v. Fears, 86 A.3d 795, 803 (Pa.

2014)). “This Court grants great deference to the findings of the PCRA court

if the record contains any support for those findings.” Commonwealth v.

Anderson, 995 A.2d 1184, 1189 (Pa. Super. 2010).

      To be eligible for relief under the PCRA, a petitioner must plead and

prove by a preponderance of the evidence that he is “currently serving a

sentence of imprisonment, probation[,] or parole for the crime[.]”          42

Pa.C.S. § 9543(a)(1)(i). A petitioner who has completed his sentence is no

longer eligible for post-conviction relief. Commonwealth v. Soto, 983 A.2d

212, 213 (Pa. Super. 2009); see also Commonwealth v. Turner, 80 A.3d

754, 765 (Pa. 2013) (“[D]ue process does not require the legislature to

continue to provide collateral review when the offender is no longer serving

a sentence.”). This is so even if the petitioner filed his PCRA petition during


                                      -4-
J-S25028-22



the pendency of his sentence.            Commonwealth v. Williams, 977 A.2d

1174, 1176 (Pa. Super. 2009) (“As soon as his sentence is completed, the

petitioner becomes ineligible for relief, regardless of whether he was serving

his sentence when he filed the petition.”).       See also Commonwealth v.

Plunkett, 151 A.3d 1108, 1112-13 (Pa. Super. 2016) (affirming the PCRA

court’s order denying relief where the petitioner’s sentence expired while his

appeal from the PCRA court’s order was pending before this Court).

       Appellant concedes that she is no longer serving a sentence of

imprisonment, probation, or parole. Appellant’s Brief at 12. Nevertheless,

in her first issue, she argues that, because she was allegedly deprived of

effective representation of counsel, this Court should “carve out an

additional exception to the bar to Appellant’s PCRA [p]etition” in the interest

of “fundamental fairness.”2 Id. at 14-15.

       In urging this Court to “carve out an exception” to benefit Appellant,

she cites our Supreme Court’s opinion in Turner, in which she alleges our

Supreme Court provided “a possible exception” to the requirement that a

petitioner must be serving a sentence in order to be eligible for PCRA relief.

Id. at 13. Appellant relies on the Turner Court’s discussion of the general

principle that “fundamental fairness” is a requirement of due process in

support of her claim that because Turner provided a “possible exception”

____________________________________________


2 This issue presents a question of law over which we exercise plenary
review. Commonwealth v. Turner, 80 A.3d 754, 759 (Pa. 2013).



                                           -5-
J-S25028-22



that this Court should do the same for her. Id. (citing Turner, 80 A.3d at

768).

        Following our review, we conclude that Turner does not support

Appellant’s argument.       In Turner, the defendant completed her two-year

sentence of probation after she had filed a PCRA petition alleging ineffective

assistance of trial counsel.    80 A.3d at 758.          The Commonwealth filed a

motion to dismiss the defendant’s petition on the basis that she was

ineligible for relief under the PCRA because she was no longer serving a

sentence. Id. In response, the defendant argued that the dismissal of her

petition would violate her due process rights by denying her any opportunity

to vindicate her right to the effective assistance of counsel. Id. The PCRA

court agreed. Id. Our Supreme Court reversed, however, concluding that,

because the defendant was no longer serving a sentence, she no longer had

a protected liberty interest that implicated her due process rights.         Id. at

765-66. The Court concluded “the statutory limitation of collateral review to

individuals serving a sentence of imprisonment, probation, or parole is

consistent with the due process prerequisite of a protected liberty interest.”

Id. at 766. Thus, the defendant in Turner, like Appellant, was ineligible for

collateral relief.

        Appellant    also   urges   this    Court   to    apply   the   holding   in

Commonwealth v. Delgros, 183 A.3d 352 (Pa. 2018), a case where the

defendant was sentenced only to pay a fine and restitution and not to

imprisonment, probation, or parole and had raised an ineffective assistance

                                           -6-
J-S25028-22



of counsel claim in a post-sentence motion.         In reversing this Court, the

Supreme Court “require[d] trial courts to examine ineffectiveness claims

[raised in post-sentence motions] when the defendant is ineligible for PCRA

review.”    Id. at 353.      Delgros is clearly distinguishable from the instant

case given that Appellant was sentenced to a term of incarceration.         We,

thus, decline to apply its holding.

       In sum, because Appellant completed her sentence before the PCRA

court ruled on the merits of her ineffective assistance of counsel claims, her

claims are no longer cognizable under the PCRA and the PCRA court properly

denied her PCRA petition. Accordingly, we affirm.3

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/22/2022




____________________________________________


3  In light of our disposition, we need not address Appellant’s remaining
issue.



                                           -7-